IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-65,869-01


EX PARTE TONY ARMSTRONG, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 780549-A IN THE 185th JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated robbery.  His sentence was assessed at
confinement for a period of ten years.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claims regarding the ineffective
assistance of his counsel are without merit.  Therefore, we deny relief.
 Applicant's remaining jail credit claim concerning pre-sentence confinement is
dismissed.  Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy
in this situation is to require Applicant to present the issue to the trial court by way of a nunc
pro tunc motion, . . . [and] [i]f the trial court fails to respond, Applicant is first required to
seek relief in the Court of Appeals, by way of a petition for a writ of mandamus, unless there
is a compelling reason not to do."  Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: November 1, 2006
DO NOT PUBLISH